Name: Council Regulation (EEC) No 3062/78 of 19 December 1978 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 78 Official Journal of the European Communities No L 366/5 COUNCIL REGULATION (EEC) No 3062/78 of 19 December 1978 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3164/76 (4 ), as last amended by Regulation (EEC) No 3024/77 (5 ), is hereby amended as follows : In Article 3 , paragraphs 1 and 2 shall be replaced by the following : ' 1 . The Community quota for 1979 shall consist of 3 122 authorizations . 2 . The number of Community authorizations allocated to each Member State shall be as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commis ­ sion ( l ), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the introduction of a common policy entails inter alia the establishment of common rules for the carriage of goods by road between Member States ; whereas these rules must be drawn up so as to help bring about a common transport market ; Whereas the system of Community authorizations for the carriage of goods by road between Member States promotes the establishment of a Community-wide transport market to which carriers from all Member States may have access on an equal footing and without distinction on grounds of nationality, Belgium Denmark Federal Republic of Germany France Ireland Italy Luxembourg Netherlands United Kingdom 348 229 567 533 65 432 91 502 355' Article 2 This Regulation shall enter into force on 1 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1978 . For the Council The President G. BAUM (') OJ No C 186, 4 . 8 . 1978 , p. 6 . (2 ) OJ No C 261 , 6 . 11 . 1978 , p. 53 . (3 ) Opinion delivered on 19 October 1978 (not yet published in the Official Journal). (4 ) OJ No L 357, 29 . 12. 1976, p. 1 . ( 5 ) OJ No L 358 , 31 . 12 . 1977, p. 4 .